ICJ_050_BarcelonaTraction1962_BEL_ESP_1970-02-05_JUD_01_ME_01_EN.txt. BARCELONA TRACTION (DECL. PETREN AND ONYEAMA) 52

Judge PETRÉN and Judge ONYEAMA make the following Joint Declara-
tion:

We agree with the operative provision and the reasoning of the Judg-
ment subject to the following declaration:

With regard to the nationality of Barcelona Traction, the Judgment
refers to the existence of opinions to the effect that the absence of a
genuine connection between. a company and the State claiming the right
of diplomatic protection of the company might be set up against the
exercise of such a right. In this context the Judgment also mentions the
decision in the Nottebohm case to the effect that the absence of a genuine
connecting link between a State and a natural person who has acquired
its nationality may be set up against the exercise by that State of diplo-
matic protection of the person concerned. The present Judgment then
concludes that given the legal and factual aspects of protection in the
present case there can be no analogy with the issues raised or the decision
given in the Nottebohm case.

Now in the present case the Spanish Government has asserted and the
Belgian Government has not disputed that, Barcelona Traction having
been incorporated under Canadian law and having its registered office in
Toronto, it is of Canadian nationality and Canada is qualified to protect
it.

Canada’s right of protection being thus recognized by both Parties to
the proceedings, the first question which the Court has to answer within
the framework of the third preliminary objection is simply whether,
alongside the right of protection pertaining to the national State of a
company, another State may have a right of protection of the shareholders
of the company who are its nationals. This being so, the Court has not in
this case to consider the question whether the genuine connection principle
is applicable to the diplomatic protection of juristic persons, and, still less,
to speculate whether, if it is, valid objections could have been raised
against the exercise by Canada of diplomatic protection of Barcelona
Traction.

Judge Lacus makes the following Declaration:

I am in full agreement with the reasoning and conclusions of the
Judgment, but would wish to add the following observation:

The Court has found, in the light of the relevant elements of law and
of fact, that the Applicant, the Belgian Government, has no capacity in
the present case. At the same time it has stated that the Canadian Govern-
ment’s right of protection in respect of the Barcelona Traction company
has remained unaffected by the proceedings now closed.

53
